DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 10257089. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-13 of the instant application are anticipated by claims 12-16 of U.S. Patent No. 10257089 in that claims 12-16 of U.S. Patent No. 10257089 contains all the limitations of claim 9-13 of the instant application. Claims 9-13 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
Claim 1 recites the limitation "wherein the plurality of network control packets sent by the computer system" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed at a computer system (i.e. machine) and not a process. The claim is directed at computer system comprising a memory storing instructions to execute a control place subsystem that sends a plurality of network control packets. No network control packets are sent. Therefore, the limitation "wherein the plurality of network control packets sent by the computer system" in lines 9-10 lacks antecedent basis.
Furthermore, the language in line 9-13, “wherein the plurality of network control packets sent by the computer system comprises a first set of network control packets sent to a first device located at a second location, the first set of network control packets causing a first data plane subsystem executed by the first device to forward a first set of network data packets based upon at least one of the first set of network control packets 
Similarly, the language in line 14-19 “wherein the plurality of network control packets comprises a second set of network control packets sent to a second device located at a third location, the second set of network control packets causing a second data plane subsystem executed by the second device to forward a second set of network data packets based upon at least one of the second set of network control packets received from the computer system” renders the claim indefinite because the scope of the claim is unclear. Lines 14-19 appear to be directed to a method and includes a second device at a third location. It is unclear in what way the structure and function of the second device limits the scope of the computer system comprising one or more processors and memory since the computer system does not comprise the first device.
It appears the claim should be written as a system comprising: a computer system located at a first location, first device at a second location, and third device at a third location.

In reference to claims 2-8
Claims 2-8 are rejected because they depend on a rejected parent claim.

Allowable Subject Matter
Claims 14-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2016/0020962 teaches managing CPE (consumer premises equipment) devices and vCPEs (virtual CPEs) with one or more VNF (virtual network function) managers and a vCPE descriptors file
US 8958420 teaches scheduler is configured to designate a control plane entity based on the control plane request and state information of each control plane entity from a set of control plane entities associated with the control plane and instantiated as a virtual machine and send a signal to a compute device of the switch fabric system in response to the control plane request such that the control plane entity is instantiated as a virtual machine at the compute device
US 2015/0372973 teaches modifying a virtual customer premise equipment by a User configuration server
US 2014/0201374 teaches performing network function virtualization of a network device
US 2014/0301192 teaches a software defined network controller orchestration and network virtualization mechanisms for data center interconnection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466